DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to because at least Figures 14-18 are illegible due to the level of detail attempting to be shown.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6, 8, 10, 11, 13, 16, 18-22, 24-26, 28, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011); MPEP 2173.05(p).
Claim 1 is recited as a system in the preamble. However, it recites that the system comprises “using a catheter…” It is unclear whether this recitation is intended to recite additional structure or instead presents a method step in the apparatus claim. As such, it renders claim 1 and its dependents indefinite.
Claim 1 further recites a “(micor)electrode” in line 8. While it is presumed this is a typographic error and it was meant to recite “(micro)electrode,” the use of parentheses renders the claim indefinite in scope, since it is unclear if only a microelectrode would satisfy the claim or if other electrode types would be considered (i.e. the parentheses imply a broad limitation followed by a narrow limitation as it could be read as “an electrode, more preferably a microelectrode”). A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 1 expressly recites the broad recitation “angle of from 30 to 120°,” and the claim also recites “preferably no less than 75°,” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 6 effectively also recites a broad limitation followed by a narrow limitation. Claim 6 first recites that the annular wall component can comprise “one action and/or steering member.” However, claim 6 then recites “wherein the at least one action members is…” This recitation narrows the first in that it excludes any possibility of “or steering member,” i.e. the alternative construction of the limitation wherein only a steering member is present.
Regarding claim 8, the phrase "preferably pointed" renders the claim indefinite because it is unclear whether the limitation is part of the claimed invention.  See MPEP § 2173.05(d).
Claims 10 and 13 recite the limitation "the cushion" in line 2.  There is insufficient antecedent basis for this limitation in the claim as neither claim 10 or 13, nor claim 1 from which each depends, otherwise recites a cushion.
Regarding claim 10, the phrase "or otherwise deployed" renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed by being “otherwise deployed"), thereby rendering the scope of the claim unascertainable.  See MPEP § 2173.05(d).
Regarding claim 11 the phrase "preferably by remote control" renders the claim indefinite because it is unclear whether the limitation is part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 13 the phrase "preferably between the collar and the cushion" renders the claim indefinite because it is unclear whether the limitation is part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 16 the phrase "preferably with side openings…" renders the claim indefinite because it is unclear whether the limitation is part of the claimed invention.  See MPEP § 2173.05(d).
Claim 18 expressly recites the broad recitation “a three-dimensional shape,” and the claim also recites “preferably a coil shape,” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 18 the phrase "preferably when triggered by remote control” renders the claim indefinite because it is unclear whether the limitation is part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 19, the phrase "such as" in line 10 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 20 the phrase "preferably  via the endovascular route…” renders the claim indefinite because it is unclear whether the limitation is part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 21, the use of each “optionally,” and in particular the combined use of both instances of “optionally,” renders the claim indefinite as it is unclear what, if any, of the optional limitation is actually required by the claim. For the sake of initial examination, it is being interpreted such that everything after the first recitation of “optionally” is in fact optional, and therefore not required to meet the claim. See MPEP 2173.05(h).
Claims 22, 24 and 25 are directed toward methods claimed as performing steps using a system according to claim 1, and as such it inherits the same issues of indefiniteness.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 8, 11, 16, 18, 20-22, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams et al. (US 2007/0255379 A1, hereinafter Williams’379).
Regarding claim 1, Williams’379 discloses a system for providing electrical pulses and/or therapeutic or diagnostic liquids (e.g. abstract), capable of doing so directly to a pituitary gland of a mammalian patient or to a pituitary stalk or to a hypothalamus or other brain area of the patient via the pituitary gland (e.g. paragraphs [0017], [0061], [0092]) that comprises: using a catheter that has a distal end movable distally through blood vessels of an endovascular route of the patient (e.g. ibid.; additionally paragraphs [0005], [0031], [0093])) and then into and through a sinus cavernosus of the patient (e.g. Fig. 7 indicates the cavernous sinus as a target) and that contains an action member, a distal end of which is movable distally within the catheter, the system being characterized by comprising, as the action member, an (micor)electrode and/or a microcannula (e.g. abstract; paragraphs [0017], [0035]-[0040]), a distal end of which is movable distally within the catheter and that can move: - distally, within the catheter, through the endovascular route and then into and through the sinus cavernosus (e.g. paragraphs [0038], [0061], [0063], [0079]); and then - distally out of the catheter through an opening in the distal end of the catheter and then through a perforation (e.g. [0097]), which functionally is capable of doing so through a medial wall of the sinus cavernosus to the pituitary gland and then to and into, or around the pituitary gland (ibid.); wherein the system is capable of actively bending to a predetermined angle of from 30 to 120 degrees, preferably no less than 75 degrees when moving along the endovascular route (e.g. paragraphs [0047], [0048]; Fig.3  shows the device bending at least 90 degrees to meet the claim).
Regarding claim 2, Williams’379 discloses wherein the catheter is provided for, and operable to move via the endovascular route from the ileac vein or femoral vein in a groin or the cephalic vein in the arm of the patient where the catheter is inserted in the patient through a sinus cavernosus to the pituitary gland (e.g. paragraphs [0031, [0103]; claim 4).
Regarding claim 8, Williams’379 discloses wherein the catheter comprises a tip containing a sharp, preferably pointed, element that can be projected distally from the opening in the distal end of the catheter to form the perforation in the medial wall of the cavernous sinus (e.g. paragraph [0040], needle tips).
Regarding claim 11, Williams’379 discloses wherein the action member comprises at least a first guide wire for pivoting or steering the distal end of the catheter in a desired direction, preferably by remote control, for controlling its distal movement through the endovascular route and then into and through the sinus cavernosus (e.g. guidewires 21 described in paragraph [0046]; alternatively mandrel 18 as described in [0035]-[0036]).
Regarding claim 16, Williams’379 discloses wherein the system comprises an electrode or electrode array, the distal end of which has one or more contact points for electrical stimulation of endocrine tissue of the pituitary gland, the pituitary stalk or the hypothalamus (e.g. electrodes 25 or 26; paragraphs [0038]-[0040]; and/or - the system comprises a microcannula, the distal end of which has one or more central hollow channels, each with one or more side openings, through which small volumes of a fluid or gel can flow into the pituitary gland, the pituitary stalk or the hypothalamus, preferably with side openings that can be opened and closed by remote control.
Regarding claim 18, Williams’379 discloses wherein a distal portion of the electrode or electrode array and/or microcannula has a shape memory and thus can form a three-dimensional shape, preferably a coil shape, within or about the pituitary gland, preferably when triggered by remote control (e.g. paragraph [0051]).
Regarding claim 20, Williams’379 discloses wherein the distal end of the catheter is disposed to, and operable to move via the endovascular route from a vena jugularis of the patient to an inferior or superior petrosal sinus of the patient, and then to the sinus cavernosus of the patient, preferably via the endovascular route from the ileac vein or femoral vein in a groin of the patient where the catheter is inserted in the patient (e.g. paragraphs [0031, [0090], [0092], , [0093], [0103]; claim 4).
Regarding claim 21, Williams’379 discloses wherein the catheter annular wall section is removable while leaving the microcannula and/or the electrode or electrode array in place (e.g. paragraphs [0029], [0054], wherein sheaths 17 and 19 are removable), and optionally, further comprising an optionally subcutaneously provided reservoir and/or control or pump unit for controlling and providing electrical pulses and/or therapeutic or diagnostic liquids directly to a pituitary gland via the microcannula or electrode, and/or measuring of currents in the electrode or electrode array.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Williams’379 in view of Sinelnikov et al. (US 2015/0257779 A1, hereinafter Sinelnikov’779).
Regarding claim 3, Williams’379 discloses the invention substantially as claimed, but does not expressly disclose wherein the device comprises at least two action and/or steering members disposed in the exterior lumen. In the same problem-solving area, Sinelknikov’79 teaches that it is known to use multiple pull wires passing through lumens in a catheter shaft to provide multiple points of articulation in order to facilitate positioning the catheter through controllable deflection (e.g. paragraph [0178]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Williams’379, with multiple pullwires located in lumens of the catheter shaft as taught by Sinelnikov’779, since such a modification would provide the predictable results of improving the controllable deflection of the catheter to facilitate better positioning in alignment with a target tissue.
Regarding claim 4, as it modifies Williams’379 above, the plurality of lumens for the pull wires described in e.g. paragraph [0178] reasonably read on working channels incorporated int the wall of the catheter to meet the claim.

Allowable Subject Matter
Claim 22 and its dependent claims 28, and 29 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 24 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 25 and its dependent claim 26 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 5, 6, 10, 13, and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A FLORY whose telephone number is (571)270-5305. The examiner can normally be reached Monday-Friday 9am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER A. FLORY
Primary Examiner
Art Unit 3792



/CHRISTOPHER A FLORY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
17 December 2022